EXHIBIT 10.28
 
NU SKIN ENTERPRISES, INC.
AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
This Performance Restricted Stock Unit Agreement and Participant's award
information (the "Award Summary"), which can be accessed in Participant's My
Awards on the Morgan Stanley StockPlanConnect Website at
www.stockplanconnect.com or the website of any other stock plan administrator
selected by the Company in the future, (collectively, this "Agreement") set
forth the terms and conditions of the Performance Restricted Stock Units granted
to Participant under the Amended and Restated Nu Skin Enterprises, Inc. 2010
Omnibus Incentive Plan (the "Plan").  In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail.  Unless otherwise defined
herein, the capitalized terms in this Agreement shall have the same defined
meaning assigned to them in the Plan.
1.            Grant of Performance Restricted Stock Units.
 
1.1  Grant of Performance Restricted Stock Units.  Effective as of the date of
grant specified in the Award Summary (the "Grant Date"), the Company grants to
Participant an award of the number of Performance Restricted Stock Units
specified in the Award Summary (i.e. the number of Performance Restricted Stock
Units that would vest upon achievement of the 100% earnings per share levels for
each tranche, as set forth in Section 1.2).  Each Performance Restricted Stock
Unit is a bookkeeping entry representing the Company's unfunded promise to
deliver one Share on the terms provided herein and in the Plan.
1.2  Vesting of Performance Restricted Stock Units.  The Performance Restricted
Stock Units shall vest and become exerciseable as follows, except as otherwise
provided in this Agreement, including pursuant to Sections 1.3 and 4:
[Performance Vesting Schedule]
1.3  Termination of Continuous Service.  In the event Participant's Continuous
Service (as defined below) is terminated for any reason prior to the full
vesting of the Performance Restricted Stock Units, the Performance Restricted
Stock Units granted hereunder shall terminate to the extent they are not vested
as of the termination of Participant's Continuous Service, as determined in
accordance with Section 9(f) below, and Participant shall not have any right to
receive any Shares subject to such unvested Performance Restricted Stock Units.
For purposes of this Agreement:
"Continuous Service" means that Participant's service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated.  Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which Participant
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which Participant renders such service,
provided that there is no interruption or termination of Participant's
Continuous Service.  For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service.  Subject to the requirements of applicable
law, the Committee, in its sole discretion, shall determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.
 

--------------------------------------------------------------------------------

 
1.4  Settlement of Performance Restricted Stock Units.  Subject to the terms of
the Plan and this Agreement, Performance Restricted Stock Units shall be settled
in Shares, provided that Participant has satisfied any Tax-Related Items
pursuant to Section 8 below.  Shares will be issued to Participant within 70
days following the vesting of each tranche of Performance Restricted Stock Units
unless subject to the terms of the Company's deferred compensation plan;
provided, however, that if the Participant is subject to taxation in the U.S. (a
"U.S. Taxpayer"), the Performance Restricted Stock Units vest pursuant to
Section 1.6 below and the Performance Restricted Stock Units are considered
"non-qualified deferred compensation" subject to Section 409A of the Code ("Code
Section 409A," and such compensation, "Deferred Compensation"), the Shares will
be issued in accordance with the following schedule: (i) if the termination
event giving rise to the vesting acceleration occurs prior to the Change in
Control and the Change in Control constitutes a "change in control event"
(within the meaning of U.S. Treasury Regulation 1.409A-3(i)(5)(i)) (a "409A
CIC"), the Shares will be issued on the date of the Change in Control, and if
the Change in Control does not constitute a 409A CIC, the Shares will be issued
on the date that is six months following the Participant's "separation from
service" (within the meaning of Code Section 409A) (a "Separation from
Service"); (ii) if the termination event giving rise to the vesting acceleration
occurs on or following the Change in Control and the Change in Control
constitutes a 409A CIC, then the Shares will be issued within 30 days following
the Participant's Separation from Service, and if the Change in Control is not a
409A CIC, then the Shares will be issued on the date that is six months
following the Participant's Separation from Service.
Notwithstanding the foregoing, for purposes of complying with Code Section 409A,
if the Participant is a U.S. Taxpayer, the Performance Restricted Stock Units
are considered Deferred Compensation and the Performance Restricted Stock Units
are to be settled in connection with a termination contemplated under Section
1.6 below, the Company and the Participant shall take all steps necessary
(including with regard to any post-termination services by the Participant) to
ensure that a termination contemplated under Section 1.6 constitutes a
Separation from Service. In addition, if the Performance Restricted Stock Units
are Deferred Compensation, the Performance Restricted Stock Units are settled
upon the Participant's Separation from Service and the Participant is a
"specified employee," within the meaning of Code Section 409A, on the date the
Participant experiences a Separation from Service, then the Shares will be
issued on the first business day of the seventh month following the
Participant's Separation from Service, or, if earlier, on the date of the
Participant's death, to the extent such delayed payment is required in order to
avoid a prohibited distribution under Code Section 409A.
1.5  Stockholder Rights.  Unless and until Shares are issued by the Company
after the vesting of Performance Restricted Stock Units, Participant shall have
none of the rights or privileges of a shareholder of the Company (including
voting, dividend and liquidation rights) with respect to the Shares covered by
the Performance Restricted Stock Units.
1.6  Change in Control.  Notwithstanding any provision in this Agreement to the
contrary, if, within six months prior to and in connection with a Change in
Control or within two years following such Change in Control, Participant's
employment is terminated (i) by the Company and its Subsidiaries without Cause,
or (ii) by Participant for Good Reason, the vesting of outstanding Performance
Restricted Stock Units governed by this Agreement shall be accelerated such that
the number of Performance Restricted Stock Units specified in the Award Summary
(i.e. the number of Performance Restricted Stock Units that would vest upon
achievement of the 100% earnings per share levels for each outstanding tranche,
as set forth in Section 1.2) shall be deemed to be vested in full immediately
prior to the termination of Participant's employment.
For purposes of this Agreement:
"Cause" shall mean that Participant has engaged in any one of the following:
 
 
2

--------------------------------------------------------------------------------

 
(a) a material breach by Participant of the Company's Key Employee Covenants or
any employment agreement, which breach is not cured within any applicable cure
period set forth the Company's Key Employee Covenants or employment agreement;
(b) any willful violation by Participant of any material law or regulation
applicable to the business of the Company or any of its Subsidiaries;
(c) Participant's conviction of, or a plea of guilty or nolo contendere to, a
felony or any willful perpetration of common law fraud; or
(d) any other willful misconduct by Participant that is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any of its Subsidiaries.
For purposes of the foregoing, in determining whether a "material breach" has
occurred, or whether there has been a willful violation of a "material" law or
regulation, the standard shall be a breach or violation that is, or will
reasonably likely be, materially injurious to the financial condition or
business reputation of, or is, or will reasonably likely be, otherwise
materially injurious to, the Company or any of its Subsidiaries.
"Good Reason" shall mean the occurance any of the following events that result
in a material negative change to Participant:
(a) without Participant's consent, a material reduction in the scope of
Participant's duties and responsibilities or the level of management to which
Participant reports;
(b) without Participant's consent, a reduction in base salary (other than an
across-the-board reduction of not more than 10% applicable to all similarly
situated employees);
(c) without Participant's consent, a material reduction in Participant's
benefits in the aggregate (in terms of benefit levels) from those provided to
Participant under any employee benefit plan, program and practice in which
Participant participates;
(d) without Participant's consent, a relocation of Participant's principal place
of employment of more than 50 miles from Participant's primary residence;
(e) the failure of the Company to have a successor entity specifically assume
this Agreement or any employment agreement within 10 business days after a
Change in Control; or
(f) a material breach by the Company a successor entity of this Agreement or any
employment agreement.
Notwithstanding the foregoing, Good Reason shall only be found to exist if
Participant, not later than 90 days after the initial occurrence of an event
deemed to give rise to a right to terminate for Good Reason, has provided 30
days written notice to the Company prior to Participant's resignation indicating
and describing the event resulting in such Good Reason, and the Company does not
cure such event (other than the event in clause vi), which shall not be subject
to cure) within 90 days following the receipt of such notice from Participant.
2.            Securities Law Compliance.  Participant represents that
Participant has received and carefully read a copy of the Prospectus for the
Plan, together with the Company's most recent Annual Report to Stockholders. 
Participant hereby acknowledges that Participant is aware of the risks
associated with the Shares and that there can be no assurance the price of the
Shares will not decrease in the future.  Participant hereby acknowledges no
representations or statements have been made to Participant concerning the value
or potential value of the Shares.  Participant acknowledges that Participant has
relied only on information contained in the Prospectus and has received no
representations, written or oral, from the Company or its employees, attorneys
or agents, other than those contained in the Prospectus or this Agreement. 
Participant acknowledges that the Company has made no representations or
recommendations, and is not providing any tax, legal or financial advice,
regarding Participant's participation in the Plan, or Participant's acquisition
or sale of the underlying Shares.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
3.            Transfer Restrictions.  Participant shall not transfer, assign,
sell, encumber, pledge, grant a security interest in or otherwise dispose of the
Performance Restricted Stock Units subject to this Agreement in any manner other
than by the laws of descent or distribution.  Any such transfer, assignment,
sale, encumbrance, pledge, security interest or disposition shall be void and
shall result in the automatic termination of the Performance Restricted Stock
Units and this Agreement.
 
4.            Forfeiture.  If, at any time during Participant's Continuous
Service or at any time during the 12-month period following termination of
Participant's Continuous Service, Participant engages in conduct that
constitutes Cause (as defined above), then at the election of the Committee, (a)
this Agreement and all unvested Performance Restricted Stock Units granted
hereunder shall terminate, and (b) Participant shall return to the Company for
cancellation all Shares held by Participant plus pay the Company the amount of
any proceeds received from the sale of any Shares to the extent such Shares were
issued pursuant to Performance Restricted Stock Units granted under this
Agreement that vested (i) during the 12-month period immediately preceding the
Cause, or (ii) on the date of or at any time after such Cause.
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company with any financial reporting requirement
under the securities laws, the Committee may terminate any Performance
Restricted Stock Units granted hereunder or require Participant to reimburse the
Company the amount of any payment or benefit received with respect to any
Performance Restricted Stock Units granted hereunder to the extent the
Performance Restricted Stock Units would not have been earned or accrued after
giving effect to the accounting restatement.
5.            Governing Plan Document.  This Agreement incorporates by reference
all of the terms and conditions of the Plan, as presently existing and as
hereafter amended.  Participant expressly acknowledges and agrees that the terms
and provisions of this Agreement are subject in all respects to the provisions
of the Plan.  Participant also expressly:
 
(a)
Acknowledges receipt of the Plan and represents that Participant is familiar
with the provisions of the Plan, and that Participant enters into this Agreement
subject to all of the provisions of the Plan;
 

(b)
Recognizes that the Committee has been granted complete authority to administer
the Plan in its sole discretion, and agrees to accept all decisions related to
the Plan and all interpretations of the Plan made by the Committee as final and
conclusive upon Participant and upon all persons at any time claiming any
interest through Participant in the Performance Restricted Stock Units or the
Shares subject to this Agreement; and
 

(c)
Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Participant from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that Participant (to the extent
Section 16(b) applies to Participant) shall not be exempt from such requirements
pursuant to Rule 16b-3 unless and until Participant shall comply with all
applicable requirements of Rule 16b-3, including without limitation, the
possible requirement that Participant must not sell or otherwise dispose of any
Shares acquired pursuant to Performance Restricted Stock Units unless and until
a period of at least six months shall have elapsed between the date upon which
such Performance Restricted Stock Units were granted to Participant and the date
upon which Participant desires to sell or otherwise dispose of such Shares.

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
6.            Representations and Warranties.  As a condition to the receipt of
any Shares upon vesting of the Performance Restricted Stock Units, the Company
may require Participant to make any representations and warranties to the
Company that legal counsel to the Company may determine to be required or
advisable under any applicable law or regulation, including without limitation,
representations and warranties that the Shares are being acquired only for
investment and without any present intention or view to sell or distribute any
such Shares.
 
7.            Compliance With Law and Regulations.  Notwithstanding any other
provision of the Plan or this Agreement, unless there is an available exemption
from any registration, qualification or other legal requirement applicable to
the Shares, the Company shall not be required to deliver any Shares issuable
upon settlement of the Performance Restricted Stock Units prior to the
completion of any registration or qualification of the Shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission ("SEC") or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.  Participant understands that the
Company is under no obligation to register or qualify the Shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares.  Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without Participant's consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.
 
8.            Responsibility for Taxes.  Participant acknowledges that,
regardless of any action taken by the Company or, if different, Participant's
employer (the "Employer"), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant's participation in the Plan and legally
applicable to Participant or deemed by the Company or the Employer in its
discretion to be an appropriate charge to Participant even if legally applicable
to the Company or the Employer ("Tax-Related Items"), is and remains
Participant's responsibility and may exceed the amount actually withheld by the
Company or the Employer.  Participant further acknowledges that the Company and
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Performance
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Performance Restricted Stock Units, the subsequent sale of any
Shares acquired at settlement and the receipt of any dividends; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Performance Restricted Stock Units to reduce or eliminate
Participant's liability for Tax-Related Items or achieve any particular tax
result.  Further, if Participant is subject to Tax-Related Items in more than
one jurisdiction, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.
 
 
5

--------------------------------------------------------------------------------

 
In this regard, Participant authorizes the Company and/or the Employer, or the
respective agents of the Company and/or the Employer, at the Company's
discretion, to satisfy withholding obligations with respect to all Tax-Related
Items by one or a combination of the following:
(a)
withholding from proceeds of the sale of Shares acquired upon settlement of the
Performance Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant's behalf pursuant to this
authorization);
 

(b)
withholding from Participant's wages or other cash compensation paid to
Participant by the Company and/or the Employer; or
 

(c)
withholding in Shares to be issued upon settlement of the Performance Restricted
Stock Units.

 
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested Performance Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant's participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with Participant's obligations in connection with
the Tax-Related Items.
9.            Nature of Grant.  In accepting the Performance Restricted Stock
Units, Participant acknowledges, understands and agrees that:
 
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
 

(b)
the grant of Performance Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Performance Restricted Stock Units, or benefits in lieu of Performance
Restricted Stock Units even if Performance Restricted Stock Units have been
awarded in the past;
 

(c)
nothing in this Agreement or in the Plan shall confer upon Participant any right
to continue in the employment or service of the Employer, the Company or any
Subsidiary or be interpreted as forming an employment or services contract with
the Employer, the Company or any Subsidiary and shall not interfere with or
restrict any way the ability of the Employer, the Company or any Subsidiary, as
applicable, to terminate Participant's employment or service relationship, if
any;
 

(d)
all decisions with respect to future grants of Performance Restricted Stock
Units or other grants, if any, will be at the sole discretion of the Company;
 

(e)
Participant's participation in the Plan is voluntary; and
 

(f)
in the event of the termination of Participant's Continuous Service (as defined
above) (for any reason whatsoever, whether or not later to be found invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant's employment agreement, if any), unless otherwise
determined by the Company, Participant's right to vest in the Performance
Restricted Stock Units under the Plan, if any, will terminate as of the date
Participant is no longer actively rendering services and will not be extended by
any notice period (e.g., Participant's period of service would not include any
contractual notice period or any period of "garden leave" or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant's employment agreement, if any); the Committee shall
have the exclusive discretion to determine when Participant is no longer
providing Continuous Service for purposes of this Agreement, including whether
Participant may still be considered to be providing active service while on a
leave of absence.
 

(g)
[Reserved].

 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
 
10.            Section 409A.  The Performance Restricted Stock Units and
issuance of Shares thereunder are intended to comply with Code Section 409A and
the U.S. Treasury Regulations relating thereto so as not to subject the
Participant to the payment of additional taxes and interest under Code Section
409A or other adverse tax consequences.  In furtherance of this intent, the
provisions of this Agreement will be interpreted, operated, and administered in
a manner consistent with these intentions.  The Committee may modify the terms
of this Agreement, the Plan or both, without the consent of the Participant, in
the manner that the Committee may determine to be necessary or advisable in
order to comply with Code Section 409A or to mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Code Section 409A if compliance is not practical.  This Section 10 does not
create an obligation on the part of the Company to modify the terms of this
Agreement or the Plan and does not guarantee that the Performance Restricted
Stock Units or the delivery of Shares upon vesting/settlement of the Performance
Restricted Stock Units will not be subject to taxes, interest and penalties or
any other adverse tax consequences under Code Section 409A.  Nothing in this
Agreement shall provide a basis for any person to take any action against the
Company or any of its Subsidiaries based on matters covered by Code Section
409A, including the tax treatment of any amounts paid under this Agreement, and
neither the Company nor any of its Subsidiaries will have any liability under
any circumstances to the Participant or any other party if the Performance
Restricted Stock Units, the delivery of Shares upon vesting/settlement of the
Performance Restricted Stock Units or other payment or tax event hereunder that
is intended to be exempt from, or compliant with, Code Section 409A, is not so
exempt or compliant or for any action taken by the Committee with respect
thereto.  Further, settlement of any portion of the Performance Restricted Stock
Units that is Deferred Compensation may not be accelerated or postponed except
to the extent permitted by Code Section 409A.
 
11.            Miscellaneous Provisions.
 
11.1  Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the sender's local mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the latest address on file or
at such other address as such party may designate by ten days advance written
notice under this Section to all other parties to this Agreement.
 
 
7

--------------------------------------------------------------------------------

11.2  Waiver.  The failure of the Company in any instance to exercise any rights
under this Agreement, including the forfeiture rights under Section 4, shall not
constitute a waiver of any other rights that may subsequently arise under the
provisions of this Agreement or any other agreement between the Company and
Participant.  Participant acknowledges that no waiver by the Company of any
breach of any provision of this Agreement shall operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant, whether of like or different nature.
11.3  Imposition of Other Requirements & Participant Undertaking.  The Company
reserves the right to impose other requirements on Participant's participation
in the Plan, on the Performance Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons.  Participant hereby agrees to
take whatever additional action and execute whatever additional documents the
Company may deem necessary or advisable in order to carry out the foregoing or
one or more of the obligations or restrictions imposed on either Participant or
the Shares pursuant to the provisions of this Agreement.
11.4  Entire Contract.  This Agreement and the Plan constitute the entire
understanding and agreement of the parties with respect to the subject matter
contained herein.  This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan.
11.5  [Reserved].
11.6  Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
11.7  Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon Participant, Participant's permitted assigns and the legal
representatives, heirs and legatees of Participant's estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Participant may not
assign this Agreement other than by the laws of decent and distribution.
11.8  Severability.  In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
11.9Governing Law and Choice of Venue.  The Performance Restricted Stock Units
and the provisions of this Agreement shall be governed by, and subject to, the
laws of the State of Utah, United States, without regard to the conflict of law
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under this Agreement or this grant of Performance Restricted Stock Units,
the parties hereby submit to and consent to the jurisdiction of the State of
Utah, agree that such litigation shall be conducted in the courts of Utah
County, Utah, or the federal courts of the United States for the District of
Utah, where this grant is made and/or to be performed.
11.10  [Reserved].
11.11  [Reserved].
 
 
8

--------------------------------------------------------------------------------

 
 
11.12  [Reserved].
By electronically accepting this Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement.  Within six months of the Grant Date, if Participant has not
electronically accepted this Agreement on Morgan Stanley's website, or the
website of any other stock plan service provider appointed by the Company, and
has not otherwise rejected the grant, then this award shall automatically be
deemed accepted, and Participant shall be bound by the terms and conditions in
the Plan and this Agreement.
 
 
9